Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 September 2022 has been entered.

Status of Claims
Claims 12-16 and 19-25 are pending.
	Claims 12-16 and 19-25 are rejected.
	Claim 15 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/062588, 05/15/18.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of EP18305106.9, 02/01/2018, and EP17305556.7, 05/16/2017, were filed on 15 November 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 12-16 and 19-24 have the effective filing date of 16 May 2017.
	However, the subject matter of new claim 25 is not recited in the foreign priority documents (i.e., EP17305556.7 and EP18305106.9), but it is recited in PCT/EP2018/062588, 05/15/2018.
	Therefore, claim 25 has the effective filing date of 15 May 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Application Data Sheet
	It was noted in the Final Office Action mailed 25 April 2022 that the Application Data Sheet had contained an error in the "Domestic Benefit/National Stage Information" section.
	However, the Application Data Sheet filed 11 May 2022 corrects this error.

Drawings
The drawings were received on 15 November 2019.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

Figure 2 (A & B) reads “t-PA 1  g/ml”

The specification recites: “Figure 2. Ex vivo stroke clot lysis assay. The thrombolytic efficacy of tPA and DNAse administered alone or in combination was compared in vitro. For these experiments, thrombectomy-recovered thrombi were incubated in PBS supplemented with tPA (1μg/mL) and/or DNAse (100 U/mL)” (originally-filed specification, pg. 13, lines 27-30).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) (and/or appropriate amendment to the specification) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	The objections to Claims 14, 15, 21 and 22, in the Final Office Action mailed 25 April 2022, are withdrawn in view of Applicants' amendment received 15 September 2022, in which the cited claims were amended.

Claim 15 is objected to because of the following informalities:

(1) Claim 15 recites: “…wherein Thr103 or wild-type tPA is changed to Asn (T103N), Asn 117 of wild-type tPA is changed to…”, which should read: “…wherein Thr103 of wild-type tPA is changed to Asn (T103N), Asn 117 of wild-type tPA is changed to…”

Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 12-22 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 25 April 2022, is withdrawn in view of Applicants' amendment received 15 September 2022, in which the cited claim was amended.

35 U.S.C. § 112(b)
The rejection of Claim 20 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 25 April 2022, is withdrawn in view of Applicants’ amendment received 15 September 2022, in which the cited claim was amended.

35 U.S.C. § 112(d)
The rejection of Claim 18 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Final Office Action mailed 24 April 2022, is withdrawn in view of Applicants’ amendment received 15 September 2022, in which the cited claim was canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 12-22 under 35 U.S.C. §103 as being unpatentable over Mishra et al. as evidenced by Li et al. in view of Fuchs et al., Alexandrov et al. and DeMeyer et al., in the Final Office Action mailed 25 April 2022, is withdrawn in view of Applicants' amendment received 15 September 2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 12-16 and 19-25 are rejected under 35 U.S.C. §103 as being unpatentable over Wagner et al. (U.S. Patent Application Publication No. 2014/0199329 A1) in view of Mishra et al. (International Patent Application Publication No. WO 2012/085933 A1) in view of Alexandrov et al. ((2000) Stroke 31: 610-614).
[Mishra et al. and Alexandrov et al. cited in the Final Office Action mailed 25 April 2022.]

Wagner et al. as evidenced by Mishra et al. addresses some of the limitations of claims 12 and 25, addresses the limitations of claims 13-16, 19, 20, 22 and 23, and provides information that would have motivated one of ordinary skill in the art to have administered a specific amount of t-PA and/or recombinant DNAse 1 and/or a specific ratio of t-PA to DNAse 1, by way of addressing the limitations of claims 12 and 21, and achieved recanalization, by way of addressing the limitations of claims 12 and 25.
Regarding claims 12 and 25, Wagner et al. shows methods of treating and preventing toxicity and thrombosis caused by leukocyte-derived extracellular DNA traps, such as neutrophil extracellular traps (NETs), in the circulatory system, organs (e.g. lungs), tissues, or in blood products (pg. 1, para. [0004]). The methods provided herein involve the use of at least one anti-NET compound (pg. 1, para. [0009]). The treatment of subjects with DNase reduces the level of NETs in the bloodstream and can reduce the incidence and severity of stroke, deep vein thrombosis, and pulmonary thromboembolism (pg. 1, para. [0006]). A further pharmaceutical agent can be anti-thrombotic and includes tPA [tissue-type plasminogen activator] (pg. 16, para. [0159]).  FIG. 20 depicts a graph demonstrating that NETs intercalate within a fibrin clot and generate a tissue plasminogen activator-(tPA) resistant scaffold. Samples were treated with DNase to digest extracellular traps and/or tPA for fibrin digestion. The tPA reduced clot size and prevented clot formation only in combination with DNase (pg. 4, para. [0049] and Fig. 20). In certain embodiments, the cardiovascular condition to be treated is stroke. Eighty percent of strokes are ischemic, resulting from arterial occlusion of cerebral arteries whereas the remaining 20% are due to intracerebral hemorrhage. Thromboembolic occlusion of intracerebral arteries restricts downstream blood flow, promoting secondary thrombi formation within the cerebral vasculature (pg. 15, para. [0146]). Experimental ischemic stroke results in a significant increase of both DNA and nucleosome levels in the circulation. A recent study shows that the level of plasma DNA in patients with acute ischemic stroke correlates positively with white blood cell count (pg. 30, para. [0340]). DNase-1-/- mice were more prone to ischemic stroke (FIGS. 9A-9B). Wild type (WT) and DNase-1-/- mice were subjected to 1h of transient middle cerebral artery occlusion (tMCAO) and 23h of reperfusion after which mice and brains were analyzed. Compared to the wild-type controls, DNase-1-/- mice developed larger brain infarctions (pg. 29, para. [0335] [Claims 12 and 25- A method comprising administering to a patient suffering from an acute ischemic stroke (AIS) to lyse a clot in the occluded intracranial artery in the patient a therapeutically effective combination of tissue-type plasminogen activator (t-PA) and deoxyribonuclease 1 (DNAse 1)]).

That is, the experiments provided by Wagner et al. show that low or no levels of DNase 1 (e.g., in DNase 1 knockout mice) contributed to arterial occlusions or clots in mouse brains. Wagner et al. teaches that arterial occlusions are notable in 80% of acute ischemic stroke victims) and that DNase 1 in conjunction with tPA reduced clot size and prevented clot formation.

Further regarding claims 12 and 25, and regarding claims 19 and 20, to further investigate the possible protective role of DNase-1 in ischemic stroke, WT animals were treated with recombinant human DNase-1 (rhDNase-1) (Dornase alpha, Pulmozyme®, Genentech Inc. San Francisco, Calif.) during a 1h tMCAO and 23h of reperfusion. Five minutes before reperfusion, 10μg of rhDNase-1 was given via retro-orbital intravenous injection. Infarct size and volume was determined as described. Compared to vehicle-treated animals, mice receiving rhDNase-1 developed approximately 40% smaller infarcts (Fig. 10A). Treatment of mice with rhDNase-1 led to dramatic improvement in functional outcome as shown by tests assessing neurologic and motoric behavior (Fig. 10B) (pg. 30, para. [0337] and Fig. 10A & B [Claims 12 and 25- recombinant DNAse-1] [Claim 19- the DNAse 1 is of human origin] [Claim 20- wherein the DNAse 1 is dornase]). 
Further regarding claims 12 and 25, and regarding claim 23, a single clot in which DNA intercalated with fibrin formed under the described conditions. Samples were treated with DNase to digest NETs or tissue plasminogen activator (tPA) for fibrin digestion. The tPA removed fibrin but did not prevent clot formation. In tPA-resistant clots, RBCs and platelets were held together by a DNA scaffold of NETs. Consequently, clot formation in the presence of activated neutrophils could be prevented only by simultaneous treatment with tPA and DNase. Thus, NETs may provide a clot scaffold independent from fibrin (pg. 26, para. [0313] thru pg. 27, cont. para. [0313] [Claims 12 and 25- a therapeutically effective combination of t-PA and DNAse 1] [Claim 23- the t-PA and DNAse 1 are administered simultaneously]).
Further regarding claim 12, and regarding claim 22, Wagner et al. further teaches that blood products can be treated with any effective amount of an anti-NET compound. In one embodiment, blood products can be treated with about 0.1 U/mL to about 5000 U/mL, i.e., about 0.1 U/mL, about 0.5 U/mL, about 1 U/mL, about 5 U/mL, about 10 U/mL, about 20 U/mL, about 50 U/mL, about 100 U/mL, about 500 U/mL, about 1000 U/mL, or about 5000 U/mL of DNase or another anti-NET compound which is an enzyme. In one embodiment, blood products are treated with about 0.5 mg/kg, about 1.0 mg/kg, about 2.0 mg/kg, about 30 mg/kg, about 40 mg/kg, about 50 mg/kg, about 100 mg/kg, about 500 mg/kg or about 1000 mg/kg of an anti-NET compound (pg. 12, para. [0124] [Claim 12- a weight ratio of t-PA to DNAse 1 is 2:1 to 1:100] [Claim 22- the DNAse 1 is administered to the subject patient at a dose of about 0.001-7 mg/kg]). 

Regarding claims 13, 14, 15 and 16, a further pharmaceutical agent can be anti-thrombotic and includes tPA [tissue-type plasminogen activator] (e.g., alteplase or tenecteplase) (pg. 16, para. [0159] [Claim 13- the t-PA is recombinant t-PA] [Claim 14- the t-PA is a modified form of native t-PA that retains the enzymatic or fibrinolytic activities of native t-PA] [Claim 15- the t-PA is a modified form of native t-PA wherein Thr103 of wild-type tPA is changed to Asn (T103N), Asn 117 of wild-type tPA is changed to Gln (N117Q), and Lys-HisArg-Arg 296-299 of wild-type tPA is changed to Ala-Ala-Ala-Ala] [Claim 16- the t-PA is alteplase or tenecteplase]).

Wagner et al. does not show that tenecteplase is a recombinant form of t-PA with the characteristics as described in claims 14 and 15.
Mishra et al. shows pharmaceutical compositions of a derivative of human tissue plasminogen activator known as tenecteplase (TNK) for the treatment of blockage of the cerebral arteries that cause strokes of major or minor types, such as acute ischemic stroke (AIS). TNK is a derivative of TPA (pg. 1, para. 1 thru 2 [nexus to Wagner et al.] [treatment of blockage of cerebral arteries that cause strokes, such as acute ischemic stroke]). The peptide sequence used for the preparation of the artificial TNK gene is the native human tPA sequence having the amino acid changes as: Thr103Asn, Asn117Gln, Lys296Ala, His297Ala, Age298Ala and Age299Ala (pg. 6, Example 1 para. [Claim 14- the t-PA is a modified form of native t-PA that retains the enzymatic or fibrinolytic activities of native t-PA] [Claim 15- the t-PA is a modified form of native t-PA wherein Thr103 of wild-type tPA is changed to Asn (T103N), Asn 117 of wild-type tPA is changed to Gln (N117Q), and Lys-HisArg-Arg 296-299 of wild-type tPA is changed to Ala-Ala-Ala-Ala]).

Wagner et al. does not specifically show: 1) achieving recanalization of occluded intracranial arteries [Claim 12]; 2) a weight ratio of t-PA to recombinant DNAse 1 is 2:1 to 1:100 [Claim 12]; 3) the t-PA is administered to the patient at a dose of about 0.1-1 mg/kg [Claim 21]; 4) the t-PA and DNAse 1 are administered sequentially [Claim 24]; and 5) wherein a dosage of t-PA administered to the patient in combination with DNAse 1 is decreased as compared to a therapeutically effective dosage of t-PA if administered alone [Claim 25].

	Mishra et al. addresses the limitations of claim 21.
	Mishra et al. shows pharmaceutical compositions of a derivative of human tissue plasminogen activator known as tenecteplase (TNK) for the treatment of blockage of the cerebral arteries that cause strokes of major or minor types, such as acute ischemic stroke (AIS). Tissue plasminogen activator (TPA) is involved in the breakdown of non-specific blood clots in the blood circulation system, and TNK has been approved for use in the medicinal products for the treatment of acute myocardial infarction and some other thrombosis and embolism related breakage of blood vessels in different organs. (pg. 1, para. 1 thru 2 [nexus to Wagner et al.] [A method of treating occluded intracranial arteries in a patient suffering from an acute ischemic stroke (AIS)]).
	Regarding claims 12, 21 and 25, the effective and safe dose of tenecteplase is about 0.20mg/kg body weight when administered (pg. 14, claim 3 [Claim 21- the t-PA is administered to the patient at a dose of about 0.1-1 mg/kg]).

Alexandrov et al. provides information that would have motivated one of ordinary skill in the art to have expected that recanalization would be achieved via thrombi reduction by the administration of t-PA, by way of addressing the limitations of claims 12 and 25.
Regarding claims 12 and 25, Alexandrov et al. shows a study in which stroke patients receiving intravenous tissue plasminogen activator (tPA) were monitored during infusion with portable TCD (transcranial Doppler). Clot dissolution with tPA can lead to early clinical recovery after stroke (pg. 610, Abstract, Background and Purpose, Methods). TCD monitoring was started after symptom onset and continued for the duration of the tPA infusion in all patients. Evidence for complete or partial recanalization on TCD was found in 28 of 40 patients (70%) at 45 ± 20 minutes after the tPA bolus. Complete recanalization occurred in 12 patients (30%), and partial recanalization was found in 16 patients (40%) (Table 1) (pg. 611, column 2, last para. thru pg. 612, column 1, lines 1-2 and pg. 613, Table 1 [nexus to Wagner et al.] [treat NETs with t-PA, lyse a clot in the occluded intracranial artery in the patient] [Claims 12 and 25- A method of achieving recanalization of occluded intracranial arteries in a patient comprising administering to the patient to lyse a clot in the occluded intracranial artery in the patient a therapeutically effective dose of tissue-type plasminogen activator (t-PA)]).
Alexandrov et al. further shows that tPA was administered in a standard 0.9mg/kg dose (pg. 611, column 1, para. 2 [nexus to Wagner et al.] [administering a therapeutic dose of t-PA] [nexus to Mishra et al.] [specific administered amount of t-PA]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating  occluded intracranial arteries in a patient suffering from an acute ischemic stroke (AIS), comprising administering to the patient a therapeutically effective combination of tissue-type plasminogen activator (t-PA) and DNase 1, as shown by Wagner et al. as evidenced by Mishra et al., by using the method to achieve recanalization [Claims 12 and 25], with a reasonable expectation of success. An American English dictionary definition of the word ‘recanalization’ is: the reopening of a previously occluded passageway within a blood vessel; the process of restoring flow to or reuniting an interrupted channel of a bodily tube. Therefore, one of ordinary skill in the art would understand that methods of lysing clots (i.e., thrombi) in any type of blood vessels (including intracranial arteries) would reopen or restore flow to those blood vessels, thereby achieving recanalization.
In addition, Wagner et al. teaches that thrombosis is caused by leukocyte-derived extracellular DNA traps (e.g., NETs) and shows that administration of recombinant human deoxyribonuclease 1 (rhDNase-1) to blood products or patients can reduce the thrombotic events related to said NETs by degrading the involved DNA. Wagner et al. also shows the administration of both rhDNase-1 and the anti-thrombotic agent tissue-type plasminogen activator (t-PA). Alexandrov et al. shows that clot dissolution, and, therefore, recanalization of intracranial blockages, can be effected by administering a therapeutically effective amount of t-PA. Therefore, it would have been obvious to one of ordinary skill in the art to have administered DNAse-1 and t-PA in order to achieve recanalization in occluded intracranial arteries (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Alexandrov et al. teaches that early clinical recovery or improvement after stroke is attributable to early brain tissue perfusion and arterial recanalization (pg. 610, column 2, para. 1). Therefore, one would have been motivated to have administered t-PA and DNase to (acute ischemic) stroke patients in order to expedite the recanalization process, thereby improving the efficacy of the overall treatment of AIS in said patients.
It would have been further obvious to have administered a weight ratio of t-PA to recombinant DNAse 1 which is 2:1 to 1:100 [Claim 12], with a reasonable expectation of success. Wagner et al. teaches that DNase 1 and t-PA can be administered together as anti-thrombotic therapy- DNase being used to digest NETs and t-PA to digest fibrin in clots. (Wagner et al. refers to DNase an having anti-thrombotic effect (pg. 35, para. [0393]) and describes t-PA as a further anti-thrombotic agent to be used.) Wagner et al. also shows that the amount of an anti-NET compound (i.e., DNAse or another anti-NET compound) to be administered can be about 0.1U/ml to about 5000U/ml or 0.5mg/kg to about 1.0mg/kg; i.e., a wide range of usage. Therefore, one of ordinary skill in the art would have used routine optimization to have optimized the weight ratio of t-PA to recombinant DNAse-1 (e.g., rhDNase-1) in order to treat a patient with a specific type of thrombotic clot. For example, if the clot(s) show high NET content than one could administer a therapeutically effective ratio of t-PA to DNase-1 so as to include more DNase than t-PA (e.g., a ratio of 1:100 t-PA to DNase) (MPEP 2144.05 (II)(A) and (III)(A)).
It is well known that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
It would have been further obvious to have administered the t-PA and DNase 1 sequentially [Claim 24], with a reasonable expectation of success, because barring a showing of criticality for this specific limitation, it would have been obvious to have optimized the mode of administration of t-PA and DNase 1 (e.g., simultaneous, as shown by Wagner et al., or sequential) so as to produce the most efficient anti-thrombotic effect towards achieving recanalization (MPEP 2144.05 (II)(A) and (III)(A)). For example, Wagner et al. shows that NETs intercalate within a fibrin clot (Wagner et al., pg. 4, para. [0049] and Fig. 20) (MPEP 2143 (I)(G). Therefore, it would be more efficacious to administer the DNase first in order to dissolve the NETs, thereby exposing the fibrin in the clots, and then administer t-PA shortly after. That is, one of ordinary skill in the art would have been motivated to have administered the t-PA and DNase sequentially.
It would have been further obvious to have decreased a therapeutically effective dosage of t-PA when administered in combination with DNase 1 (compared to the administration of t-PA alone) [Claim 25], with a reasonable expectation of success, because Wagner et al. shows that, in one embodiment, tPA reduced clot size and prevented clot formation only in combination with DNase (Wagner et al., pg. .4, para. [0049]). As noted above, Wagner et al. shows that that NETs intercalate within a fibrin clot (Wagner et al., pg. 4, para. [0049] and Fig. 20) (MPEP 2143 (I)(G). Therefore, one of ordinary skill in the art of clot dissolution and recanalization therapy would understand that, although t-PA has been shown by Alexandrov et al. to dissolve clots and promote recanalization, it is clear, as taught by Wagner et al., that the additional therapeutic administration of DNase 1 to degrade the DNA component of NETs in clots decreases the need for high amounts of t-PA to dissolve the fibrin component of the clots. That is, it appears as though the presence of NETs in clots, as taught by Wagner et al., is responsible for the bulk of the clotting activity that occludes intracranial arteries.
Therefore, one of ordinary skill in the art of clot dissolution and recanalization therapy would have been motivated to have conserved on the perhaps unnecessary over-administration of t-PA, when DNase 1 can be effectively administered in conjunction with reduced amounts of  t-PA to result in achieving recanalization of occluded intracranial arteries in an afflicted patient equally effectively, thereby reducing a cost overrun imposed by its otherwise extraneous use.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 5-6, filed 15 September 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 12 was amended, and new claims 23-25 were added.
It is noted that Applicant also filed a Declaration under 37 CFR 1.132 provided by one of the inventors Jean-Phillipe DeSilles on 15 September 2022.

	1. Applicant remarks (pg. 5, para. 2) that to accelerate prosecution to grant, claim 12 is amended to recite a method of achieving recanalization of occluded intracranial arteries in a patient suffering from an acute ischemic stroke (AIS) comprising administering to the patient to lyse a clot in the occluded intracranial artery in the patient a therapeutically effective combination of t-PA and recombinant DNAse 1, wherein a weight ratio oft-PA to DNAse 1 is 2:1 to 1:100. As shown in the declaration of the inventor submitted with the previous response, the synergistic effect of the t-PA and DNAse 1 combination was observed beginning at a weight ratio of 2:1. 
	However, in response to Applicant, the data shown in the Declaration do not appear to support the assertion that there is a synergistic interaction between DNAse1 and tPA. The affidavit describes an experiment in which DNase1 accelerated tPA thrombolysis of AIS thrombi (Declaration, pg. 1, para. 3 thru pg. 2, para. 4). The Results shown in the figure on pg. 2 (the Inventor draws attention to the right panel which purportedly shows synergy) compare the impact of various doses of cell-free DNA (cfDNA) on plasminogen activation by tPA (1 or 10µg/ml), in the presence or absence of DNase 1 (100µg/mL) to induce degradation of cfDNA (Declaration, pg. 2, Results). First, it is noted that some of the labels in the figures are illegible. Second, the amounts used in the experiment with regard to DNase 1 and tPA (i.e., µg/ml) are not in agreement with the amounts of each compound as recited in the claims and specification; i.e., the specification (pg. 10, lines 10-23) and claims recite t-PA and DNase amounts as µg/kg (or mg/kg). Therefore, it is difficult to compare the Figure results to the claimed subject matter. Third, it is not clear how the relationship between cell-free DNA (x-axis) and plasmin activity (y-axis) shows a synergy related to achieving recanalization of occluded intracranial arteries by the co-administration of t-PA and DNase 1(in µg/kg or mg/kg amounts), presumably by clot dissolution, as instantly-claimed.

	2. The Inventor remarks (Dec., pg. 3, lines 1-4) that in the right panel (of the Figure in para. 4) data indicate that in the absence of tPA, DNase 1 does not cause significant plasminogen activation (Dec., pg. 3, lines 1-4). In addition, the Inventor remarks (pg. 3, para. 5) that in line with the original results presented in [para.] 4, we provide evidence that pretreatment of acute ischemic stroke thrombi with DNase 1 (100 μg/mL) leads to the release of DNA degradation-products that enhance plasminogen activation by exogenous tPA (1 μg/mL). 
	However, in response to Applicant, it is known that tPA is a tissue-type plasminogen activator. (It is noted that plasminogen is the zymogen form of the enzyme plasmin, which is present in the blood and degrades many blood plasma proteins, including fibrin clots.) Therefore, one of ordinary skill in the art would expect that the addition of exogenous tPA to thrombi would result in plasminogen activation, regardless of the presence or absence of DNase 1 and its DNA degradation products (e.g., see Alexandrov et al. above in the 103 rejection). 

	3. The Inventor remarks (pg. 3, para. 5 and Figure) that the supernatants from ischemic stroke thrombi which were treated or not with DNase 1 to stimulate the activation of plasminogen by tPA (1 μg/mL) were compared.  In addition to increase our understanding of the beneficial action of DNase 1 towards fibrinolysis, these results indicate that the benefits of DNase 1 may also apply to sequential administration and not only to coadministration of DNase 1 and tPA. Results showed that supernatants from the thrombus halves incubated with DNase 1 showed an increased potential to stimulate tPA-mediated plasminogen activation as compared to their untreated counterpart, thus indicating that DNase 1 treatment of acute ischemic stroke thrombi generates DNA degradation products capable of enhancing tPA-mediated plasminogen activation.
	However, it is not clear how elucidating a purported mechanism of action for DNase 1 as enhancing tPA-mediated plasminogen activation results in a different outcome than the administration of DNase 1 to degrade the DNA encompassed by neutrophil extracellular traps (NETs), since, as shown by Wagner et al., administration of both rhDNase-1 and t-PA results in an (additive or synergistic) interaction with regard to the more effective elimination of intracranial clots (which would, thereby, facilitate recanalization). With regard to the data in the Figure in para. 5, although there appears to be a greater detection of plasmin activity when the thrombus was treated with DNase 1 (100µg/mL) (vs untreated) in the presence of tPA (1µg/mL) (which the Inventor states is significantly different) many of the data points do overlap. It is not clear how the amounts of DNase 1 and tPA applied in the described figure relate to the 2:1 ratio of tPA to DNase 1 as instantly-claimed as an overall effective range. In addition, it is not clear how the data show that the purported benefits of DNase 1 towards fibrinolysis are more advantageous with regard to sequential administration vs co-administration of DNase 1 and tPA. That is, the data merely show that sequential administration of DNase 1 first, then tPA, produce a similar outcome. As noted above, in the 103 rejection, the effectiveness of sequential administration (DNase 1 first, then tPA) could be explained by the need for DNA in clot-related NETs to be dissolved in order to expose the fibrin component of the clot (which is acted upon by tPA). 

	4. The Inventor remarks (pg. 4, para. 6 and Figure) that in line with the original results presented in [para.] 5, we provide evidence that pretreatment of acute ischemic stroke thrombi with IV tPA before mechanical thrombectomy allows its accumulation into the thrombi leading to an ex vivo thrombolysis efficacy of DNAse 1 alone. These results highlight the synergic action of DNAse 1 on top of tPA even if they are not administrated simultaneously. We compared the effect of DNase 1 (dornase alfa) used as a fibrinolytic adjuvant to promote tPA/plasminogen-mediated degradation of AIS thrombi ex vivo. DNase 1 accelerated tPA/plasminogen-mediated thrombolysis of AIS thrombi only in
thrombi from patients previously treated with IVT (Figure).
	However, in response to Applicant, although the data appear to show that thrombi recovered from patients previously treated (or not) with tPA (i.e., alteplase (0.9mg/kg)) are effectively downsized (i.e., shown via weight reduction in the Figure) in the presence (or absence) of latter-administered DNase 1 (100µg/mL) in an apparent synergistic manner, it is not clear how these data show ‘unexpected’ or ‘surprising’ results, in view of the teachings of Wagner et al., which show that administration of rhDNase-1 in combination with t-PA results in an (additive or synergistic) interaction with regard to the more effective elimination of intracranial clots (thereby, facilitating recanalization). Wagner et al. shows administering a DNase amount which includes Applicant’s 100U/mL (see Figure 2A & 2B) (Wagner et al., pg. 12, para. [0124]); the Inventor shows yet a different amount of DNase (i.e., 100µg/mL vs 100U/mL vs 0.001-7mg/kg as instantly-claimed and 10µg/kg to 500µg/kg as recited in the instant specification). Wagner et al. shows that anti-NET compounds such as DNase or others (which could also be enzymes) can be included in blood products at about 0.5mg/kg to about 1.0mg/kg, and Alexandrov et al. shows administration of t-PA at 0.9mg/kg, which is shown in the Inventor’s  para. 6 data.

	5. The Inventor remarks (pg. 5, para. 7 and Figure) that provided below are new original data showing the ability of DNase 1 (100μg/mL) to counter the cytotoxic effect of acute ischemic stroke thrombi on cerebral endothelial cells, thus indicating that DNase 1 treatment could further help to reduce damage to the blood brain barrier in acute ischemic stroke. Homogenates from acute ischemic stroke thrombi caused a decrease in the viability of hcMEC/D3 cells, which was prevented by DNase 1 (100 μg/mL). DNase 1 prevents the cytotoxic effects of acute ischemic stroke thrombi towards cerebral endothelial cells in vitro.
	However, in response to Applicant, it is not clear how the data are relevant to the administration of (recombinant) DNase 1 and t-PA to achieve recanalization of occluded intracranial arteries in a patient suffering from acute ischemic stroke (AIS). In addition, it is not unexpected that the administration of DNase 1 (to disrupt NETs) would counteract the cytotoxic effects of (acute ischemic stroke) thrombi on endothelial cells. Villanueva et al. ((2011) J. Immunol. 187: 538-552 (provided here)) teaches that netting neutrophils induce endothelial damage (pg. 538, Title). Through NETosis, low-density granulocytes (LDGs) have increased capacity to kill endothelial cells (pg. 538, Abstract). Lupus neutrophils showed enhanced endothelial cell (EC) cytotoxicity when compared with healthy control neutrophils, but significantly less when compare with lupus LDGs. A component of this enhanced cytotoxicity was mediated by NET formation because disrupting these structures by treating lupus LDGs and neutrophils with MNase (micrococcal nuclease) (Fig. 8C) significantly downregulated EC apoptosis (Fig. 8B). These results indicate that lupus LDGs mediated more extensive EC killing, at least in part, through their enhanced capacity to form NETs (pg. 547, column 2, lines 11-20). Therefore, one of ordinary skill in the art would expect that another type of nuclease used as a disrupter of NETs (i.e., DNase 1) would have a similar downregulatory effect with regard to the cytotoxic effect of NETs on endothelial cells.

	6. Applicant remarks (pg. 6, para. 3 thru 4) that the claims are limited to DNAse 1 (see page 8, line 25). Submitted herewith is an article to Keyel which confirms that the data presented by the inventors would be applicable to any member of the DNAse 1 family. In addition, none of the cited references teach the specific combination of t-PA and DNAse. Further, in view of the numerous alternative ranges of t-PA and DNAse doses available to one of ordinary skill in the art, it would not be obvious to specifically select the claimed dose ranges to provide an enhanced recanalization effect of the formulation as claimed in claim 12. Indeed, none of the cited references teach the claimed concentration or weight ratio of t-PA and DNAse for treating AIS in a subject by recanalization, in particular, as a dose unit (i.e., mg/kg or μg/kg) to be administered to a patient.
	However, the prior art reference of Wagner et al. shows the administration of recombinant DNase 1. In addition, Wagner et al. does give ranges for the administration of DNase (and other anti-NET compounds), for example, 0.1U/mL to about 5000U/mL (which encompasses the DNase amount of 100U/mL, applied by Applicant in the instant Figure 2 data). Wagner et al. shows a range of anti-NET compound usage of 0.5mg/kg to about 1.0mg/kg; Alexandrov et al. shows the use of 0.9mg/kg t-PA. Applicant’s working example 2 describes an amount of DNase 1 of 100IE/ml used in acute ischemic stroke thrombi experiments in conjunction with 1µg/mL t-PA (spec., pg. 16, lines 16-23). That is, although Applicant recites the potential use of mg/kg or μg/kg quantities of DNase 1 and t-PA, as instantly-claimed, working examples do not show the use of DNase 1 or t-PA in mg/kg or μg/kg quantities. Therefore, it is not clear how to evaluate the amounts used in the working example(s) compared to the written description mg/kg or μg/kg ranges in the specification (pg. 10, lines 10-23).
Within the context of the DNase 1 and t-PA ranges cited in the prior art, it would have been obvious to one of ordinary skill in the art to have selected an optimal weight ratio range of t-PA to DNase (e.g., from 2:1 to 1:100) for the purpose of achieving recanalization of occluded intracranial arteries in a patient via lysing a clot in said arteries (MPEP 2144.05 (II)(A) and (III)(A)). It is well known that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II)(A)). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages". See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
In addition, it is not clear that the claimed weight ratio ranges of t-PA to DNase 1 support a finding of unexpected, surprising or improved results, when compared to the amounts of t-PA and DNase 1 used in the prior art methods for lysing clots in occluded intracranial arteries (which would necessarily result in achieved recanalization).  

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                 

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651